On June 11, 1948, judgment was entered upon the verdict in favor of the plaintiffs and against the Railway Company and Olson.  A corrected judgment was entered on June 12, 1948, against the Chicago  North Western Railway Company only.  From the judgment entered June 12, 1948, the Railway Company appealed.  The case was decided June 7, 1949, and the defendant moved for a rehearing.  The motion for rehearing was denied September 13, 1949, and on September 17, 1949, the defendant moved the court for an order "modifying its mandate herein so as to provide for judgment for contribution in favor of the defendant Railway Company and against the impleaded defendant Donald L. Olson."  No judgment for contribution against Olson was entered in the court below nor was there any order entered in the court below denying the defendant Railway Company's motion for contribution.  So far as the record discloses the trial court took no action in regard thereto.
This is not a court of original jurisdiction.  Its power is limited, except in certain special cases of which this is not one, to reviewing the record of the trial court and the trial court having taken no action in regard to the motion for contribution it is not now before this court on an appeal from the judgment against the defendant Railway Company.  Consequently this court has no power to grant defendant's motion to modify the mandate in that regard.  While the notice of *Page 19b 
appeal by the defendant Railway Company from the judgment against it was served on Olson this did not bring Olson before this court as he was not a party to the judgment appealed from.
Defendant Railway Company relies upon sec. 269.51(1), Stats., which provides:
". . . If it shall appear upon the hearing of such motion that such appeal was attempted in good faith the court may allow any defect or omission in the appeal papers to be supplied, either with or without terms, and with the same effect as if the appeal had been originally properly taken."
as authority for the power of this court to grant the motion. This section has no application in this case.  No judgment for contribution was entered against the defendant Olson. Consequently no appeal could be taken therefrom.  Sec. 269.51 refers to defective appeals.  It confers no authority and could confer no authority upon this court under the circumstances of this case to enter a judgment here which should have been entered in the court below.
By the Court. — Motion denied with $25 costs. *Page 20